DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 and 22 are objected to because of the following informalities.  In claim 5 line 2, there is a second connection portion without a first connection portion.  Claim 6 includes all the limitations of claim 5 and is objected to for the same reasons.  The should be a period at the end of claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Annequin (FR3074614B1).
With regard to claim 1, Annequin teaches, as shown in figures 6A-7 and taught in the translation page 4 lines 26-31: “A method of assembling a connector 1 for automotive applications, the method comprising: providing a cable 3 having at least one inner conductor 31; connecting at least one elongated inner signal contact 23 of the connector 1 to a stripped end of the at least one inner conductor 31, wherein the at least one elongated inner signal contact 23 is connected to the stripped end of the at least one inner conductor 31… surrounding the at least one elongated inner signal contact 23 by an insulating element 21; placing a first shielding part 4 of the connector around a first portion of the insulating element 21 from a first radial direction (downward in figure 6D); placing a second shielding part 5 of the connector around a second portion of the insulating element 21 from a second radial direction (upward in figure 6D) generally opposite to the first radial direction; and joining the first 4 and second 5 shielding parts to form a shielding contact of the connector 1 surrounding the insulating element 21”.
Annequin does not teach at least one elongated inner signal contact is connected to the stripped end of the at least one inner conductor by one of welding or laser welding.   However, Annequin does teach the use of laser welding (translation, page 3 lines 8-9).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use laser welding to connect the elongated inner signal contact to the stripped end of the at least one inner conductor by laser welding in order to secure the elongated inner signal contact to the inner conductor.

With regard to claim 2, Annequin teaches: “The method of claim 1”, as shown above.
Annequin also teaches, as shown in figures 6A-7: “wherein the first 4 and second 5 shielding parts each form a half shell”.

With regard to claim 5, Annequin teaches: “The method of claim 1”, as shown above.
Annequin also teaches, as shown in figures 6A-7: “wherein the at least one inner conductor 31 is connected to a second connection portion 25 of the at least one elongated inner signal contact 23 forming a tube”.
Annequin does not teach: “wherein the tube defines a cross-section that changes along an axial direction of the tube”.  However, this is a mere change in the shape of the tube.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the tube so that the cross-section changes along an axial direction of the tube in order to tighten the radius of the tube and grip the inner conductor over the course of the tube.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 6, Annequin teaches: “The method of claim 5”, as shown above.
Annequin also teaches, as shown in figures 7-8: “wherein the method further comprises: forming an opening (where 31 emerges from 25 in figure 8) in the tube”.

With regard to claim 7, Annequin teaches: “The method of claim 1”, as shown above.


With regard to claim 8, Annequin teaches: “The method of claim 1”, as shown above.
Annequin also teaches, as shown in figures 6A-7 and taught in the translation, page 3 lines 8-9: “wherein the first 4 and second 5 shielding parts are joined by one of crimping, welding, or laser welding”.

With regard to claim 10, Annequin teaches: “The method of claim 1”, as shown above.
Annequin does not teach: “wherein the insulating element comprises: first and second insulating parts, and wherein the at least one elongated inner signal contact is surrounded by the insulating element by placing the first insulating part around a peripheral portion of the at least one elongated inner signal contact from a first, axial direction and by placing the second insulating part around a remaining peripheral portion of the at least one elongated inner signal contact from a second, radial direction different from the first direction”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the insulating element out of multiple parts, since doing so would only be making the insulating element out of multiple parts rather than a single part and would enable the elongated inner signal contact to be inserted easier before adding the second 

With regard to claim 16, Annequin teaches: “The method of claim 1”, as shown above.
Annequin also teaches, as shown in figures 6A-7: “wherein the step of surrounding the at least one elongated inner signal contact 23 by the insulating element 21 is performed before the step of connecting the at least one elongated inner signal contact 23 to the stripped end of the at least one inner conductor 31”. 

With regard to claim 18, Annequin teaches, as shown in figures 6A-8 and taught in the translation page 4 lines 26-31: “A connector 1 `for automotive applications, the connector 1 comprising: at least one elongated inner signal contact 23 having a first portion (portion of 23 inside 21 in figure 6A) and a second portion (portion of 23 holding 31 in figure 6A), wherein the second portion is configured as a tube 25 having a first opening (where 31 enters 24 in figure 8) at a distal end of the tube for receiving a wire 31 and a welding opening (inside of 25 in figure 6A) along an outer surface of the tube 25… an insulating element 21 surrounding the first portion of the at least one elongated inner signal contact 23; a first shielding part 4; and a second shielding part 5, wherein the first 4 and second 5 shielding parts together form a shielding contact surrounding the insulating element 21”.
Annequin does not teach the first opening “to allow welding of the wire to the tube”.  However, Annequin does teach the use of welding (translation, page 3 lines 8-9).  It would have .

Claims 3, 9, 12-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Annequin (FR3074614B1) in view of Il (2013/0052866).
With regard to claim 3, Annequin teaches: “The method of claim 1”, as shown above.
Annequin does not teach: “wherein the first shielding part or the second shielding part comprises(s) at least one contact spring”.
In the same field of endeavor before the effective filing date of the claimed invention, Il teaches, as shown in figure 4: “wherein the first shielding part 19 or the second shielding part comprise(s) at least one contact spring (bottom spring of 19 projecting upward in figure 4)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Il with the invention of Annequin in order to make a surer connection with the shielding of the mating connector. 

With regard to claim 9, Annequin teaches: “The method of claim 1”, as shown above.
Annequin does not teach: “wherein the at least one elongated inner signal contact is surrounded by the insulating element by snapping the insulating element onto the at least one elongated inner signal contact so that a form-fit connection is established between the insulating element and the at least one elongated inner signal contact”.


With regard to claim 12, Annequin teaches: “The method of claim 1”, as shown above.
Annequin does not teach: “wherein an outer cover is positioned around the first and second shielding parts to secure a mechanical and/or electrical connection between the first and second shielding parts and/or the outer cover”.
In the same field of endeavor before the effective filing date of the claimed invention, Il teaches, as shown in figures 1-4 and taught in paragraph 48: “wherein an outer cover 23 is positioned around the first 19 and second 21 shielding parts to secure a mechanical and/or electrical connection between the first 19 and second 21 shielding parts and/or the outer cover 23”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Il with the invention of Annequin in order to hold the shielding parts together.


Neither Annequin nor Il teach: “wherein the outer cover comprises first and second cover parts, wherein the first cover part is positioned around portions of the first and second shielding parts from a third radial direction different from the first and second directions, and the second cover part is positioned around portions of the first and second shielding parts from a fourth radial direction opposite to the third radial direction”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the outer cover from two parts instead of one in order to be able to assemble onto the shielding parts from a side of the shielding parts instead of only by inserting into the back. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts to make the two parts so that the first part is assembled onto the shielding parts from a fourth radial direction and the second part from a fourth radial direction in order to keep the first and second shielding parts from falling apart when the outer cover is taken apart. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 17, Annequin teaches: “The method of claim 1”, as shown above.  
Annequin does not teach: “wherein the step of surrounding the at least one elongated inner signal contact by the insulating element is performed after the step of connecting the at 
In the same field of endeavor before the effective filing date of the claimed invention, Il teaches, as shown in figures 1-2: “wherein the step of surrounding the at least one elongated inner signal contact 13 by the insulating element 15 is performed after the step of connecting the at least one elongated inner signal contact 13 to the stripped end of the at least one inner conductor”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Il with the invention of Annequin in order to ensure the at least one elongated inner signal contact is connected to the stripped end of the at least one inner conductor before inserting the elongated inner signal contact into the insulating element.

With regard to claim 19, Annequin teaches: “The connector of claim 18”, as shown above.
Annequin does not teach: “wherein the insulating element further comprising an outer cover arranged around the first and second shielding parts, wherein the outer cover comprises two separate cover parts”.
In the same field of endeavor before the effective filing date of the claimed invention, Il teaches, as shown in figures 1-4 and taught in paragraph 48: “wherein the insulating element further comprising an outer cover 23 arranged around the first 19 and second 21 shielding parts”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Il with the invention of Annequin in order to hold the shielding parts together.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Annequin (FR3074614B1) in view of Kataoka et al. (2016/0036155).
With regard to claim 11, Annequin teaches: “The method of claim 1”, as shown above.
Annequin does not teach: “wherein the at least one elongated inner signal contact is surround by the insulating element by overmolding the at least one elongated inner signal contact with an insulating material to form the insulating element”.
In the same field of endeavor before the effective filing date of the claimed invention, Kataoka teaches, as shown in figure 1 and taught in paragraph 10: “wherein the at least one elongated inner signal contact 2 is surround by the insulating element 18 by overmolding the at least one elongated inner signal contact 2 with an insulating material to form the insulating element 18”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kataoka with the invention of Annequin in order to permanently secure the terminal in the housing.
Allowable Subject Matter
Claims 21-22 are allowed.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 21, the prior art of record does not anticipate or render obvious the limitation: “wherein at least one of the first and second shielding part is molded over by an electrically insulating material such that a rib is formed on an inner side of the at least one of the first and second shielding parts for electrically insulating first and second inner conductors included within the cable from one another”, when combined with the rest of the limitations of claim 21.  Claim 21 is therefore allowable.

With regard to claim 22, the prior art of record does not anticipate or render obvious the limitation: “wherein at least one of the first and second shielding part is molded over by an electrically insulating material, wherein edges of the insulating material are formed on an outer side of the at least one of the first and second shielding parts for locking the connector in a connector housing”, when combined with the rest of the limitations of claim 22.  Claim 22 is therefore allowable.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	March 7, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831